DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-2, 4, 6-10, 21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..a silicon-doped encapsulating layer..” and “..that includes a silicon-containing gas..” is indefinite as it appears two different sources of silicon. Therefore “..that includes the silicon-containing gas..” is suggested.

Claim 8 recites “..forms the encapsulation layer on the etch stop layer..” is indefinite as applicant’s para [0034] describes an encapsulation layer 704 on the etch stop layer 504 is 

Claims 2-4, 6-10 are also rejected being dependent on rejected claim 1.

Claim 21 recites “a via mask” and “ a line mask” but its not clear what it does or why it is defined. In view of specification, “etching the upper conductive layer using the via mask to form an..” and “etching the lower conductive layer using the line mask to form..”is suggested.

Claim 21 in line 9 also recites “forming a line mask over the stack of conductive layers” is indefinite as upper conductive layer is already etched to form upper conductive via. Therefore “forming a line mask over the upper conductive via and the lower conductive line” is suggested.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 10 are rejected under 35 U.S.C. 103 as being obvious over Kitch et al (US Patent 6,140,238) in view of Mudivarthi et al (US 2015/0102006 A1) and Deshpande et al. (US Patent 9,837,603)

Regarding claim 1: Kitch teaches in Fig. 1-5 about a method for fabricating an integrated chip, comprising:
forming a lower conductive line 14 over an underlying layer 12/10;
forming an upper conductive via (col.4, lines 52-60 teaches via pillars by etched down upper conductive layer 18 down to etch stop layer 16 and would be obvious that layer 16 is exposed ) over the lower conducting lines;
forming a silicon-doped encapsulating layer on the lower conductive line and the upper conductive via (col.4, lines 52-60 teaches about a dielectric diffusion barrier layer 22a on exposed sidewalls of the via pillars and thereby encapsulation of 22a is formed on the via pillars and on the etch stop layer 16 which is above the lower conductive line 14) using a treatment process that includes a silicon-containing gas and that converts an exposed surface of the lower conductive line and the upper conductive via into the encapsulating layer.

Kitch teaches the encapsulation is formed on the lower conductive line and the upper conductive via but does not talk about using a treatment process that converts an exposed surface of the lower conductive line and the upper conductive via into the encapsulating layer.

However Mudivarthi teaches in [0044] about forming an encapsulation wherever it is implemented for example sidewalls either by depositing a liner material layer or exposing the For clarification, Kitch already teaches where the encapsulation is formed and Mudivarthi teaches about how (the process/method) it is formed) . Furthermore Deshpande also teaches in col.9, lines 33-54 about alternate method of forming encapsulating layer either by depositing the layer or exposing those device layers to oxidizing or nitridizing gas such that a controlled reaction occurs to form the encapsulation. Deshpande also teaches in col.6, lines 41-46 about encapsulating layer comprising silicon. 

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to form the dielectric barriers layer 22a (therefore the encapsulation) in Kitch’s method by using a treatment process of nitridizing to converts an exposed surface of the lower conductive line and the upper conductive via into the encapsulating layer instead of depositing a liner material layer according to the teachings of Mudivarthi and Deshpande, since it has been held that choosing from a finite number of identified, predictable solutions such as liner layer or oxidizing surface to form the encapsulating layer, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Applicant’s arguments on 03/16/2021 “..introducing the techniques of Mudivarthi would not lead the person having ordinary skill in the art to conclude that using a silicon-containing gas could convert a conductive material into the recited encapsulation layer” is not found persuasive. The claim language is to convert an exposed surface, it does not describes to convert any of the lower/upper conductive line and also the encapsulating material is defined as silicon-doped but does not say anything about conductive encapsulating layer.

Regarding claim 2: As explained in claim 1, Mudivarthi teaches in [0044] wherein the treatment process that converts the outermost layer of the conductive line and the upper conductive via into the encapsulating layer is selected from the group consisting of nitridizing the outermost layer of the lower conductive line and the upper conductive via and oxidizing the outermost layer of the lower conductive line and the upper conductive via. (Furthermore Deshpande also teaches in col.9, lines 33-54 about alternate method of forming encapsulating layer either by depositing the layer or exposing those device layers to oxidizing or nitridizing gas such that a controlled reaction occurs to form the encapsulation. Deshpande also teaches in col.6, lines 41-46 about encapsulating layer comprising silicon.)


Regarding claim 10: Kitch teaches in col.4, lines 61-65 further comprising forming an interlayer dielectric layer around the lower conductive line and the upper conductive via and polishing a top of the upper conductive via to remove the encapsulating layer from a top surface of the upper conductive via.

Claims 4, 6-8 are rejected under 35 U.S.C. 103 as being obvious over Kitch et al (US Patent 6,140,238) in view of Mudivarthi et al (US 2015/0102006 A1), and Deshpande et al. (US Patent 9,837,603) and Uzoh et al. (US PGPUB 2015/0097284 A1)

Regarding claim 4: Kitch teaches wherein forming the upper conductive via comprises a selective anisotropic etch (col.4, line 54 that stops on a material of the lower conductive line.

Kitch does not explicitly talk about selective anisotropic etch process.

Uzoh teaches in [0076] for anisotropic metal etch.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use selective anisotropic etch while etching Kitch’s upper metal layer 
, since it has been held that choosing from a finite number of identified, predictable solutions such as CVD or PVD used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 6: Kitch teaches wherein forming the upper conductive via comprises a selective anisotropic etch (col.4, line 54) that stops on a material of an etch stop layer 16 positioned between a lower conductive layer 14 and an upper conductive layer 18.
Kitch does not explicitly talk about selective anisotropic etch process.

Uzoh teaches in [0076] for anisotropic metal etch.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use selective anisotropic etch while etching Kitch’s upper metal layer 


Regarding claim 7: Kitch teaches wherein the etch stop layer is formed from a conductive material that is distinct from a material of the upper conductive via and the lower conductive line (col.4, lines 2-9).

Regarding claim 8: In view of claim 1 as explained above, Kitch in view of Mudivarthi teaches wherein the treatment process also forms an encapsulating layer on the etch stop layer.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kitch et al (US Patent 6,140,238) in view of Mudivarthi et al (US 2015/0102006 A1),  Deshpande et al. (US Patent 9,837,603), Uzoh et al. (US PGPUB 2015/0097284 A1) and Mebarki et al. (US PGPUB 2015/0056800 A1)

Regarding claim 9: Kitch does not explitly talk about wherein the upper conductive via is formed from a first material selected from the group consisting of ruthenium and iridium and wherein the etch stop layer is formed from a second, different material selected from the group consisting of ruthenium and iridium.

Mebaraki teaches in [0074] - [0076] about wherein the upper conductive via is formed from a first material selected from the group consisting of ruthenium and iridium and wherein the 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have silicon oxide as the intermediate insulating film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
7.	Applicant's arguments with respect to claims 1, 21 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897